EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 Commenting on third quarter results, Steve Laut, President of Canadian Natural, stated, “Canadian Natural continued the effective execution of our proven strategy. Our strong, well-balanced asset base generates free cash flow to fund our transition to longer life, low decline assets. Quarterly production increased by approximately 94,000 barrels of oil equivalent per day over third quarter 2013 levels, representing a 13% increase to approximately 797,000 barrels of oil equivalent per day, generating strong quarterly cash flow of $2.44 billion. Canadian Natural’s transition to longer life, low decline assets remains on track. The Horizon coker expansion tie-in was completed in the third quarter of 2014, ahead of the original 2015 schedule, increasing Horizon production capacity by 12,000 barrels per day. Horizon production averaged approximately 123,100 barrels per day in October 2014, reflecting the effective startup of the expanded facility. Expansion activities remain on track and on budget, with Phase 2B targeted to add 45,000 barrels per day of production capacity in late 2016, and Phase 3 targeted to add another 80,000 barrels per day of production capacity in late 2017. At Pelican Lake our leading edge polymer flood achieved another quarterly record, with production of approximately 51,900 barrels per day of heavy crude oil, reflecting the continued excellent reservoir performance. At Kirby South, our latest thermal in situ project, reservoir performance has been as expected. With the steam generator issues behind us, production is targeted to ramp up to 40,000 barrels per day in line with original projections of reservoir performance. Our balanced and diverse asset base combined with the effectiveness of our teams enables us to remain nimble and flexible. The integration of acquisitions continues to progress smoothly, and approximately $70 million in cost efficiencies will be realized in 2014 due to synergies achieved. As always, we remain focused on effective and efficient operations and optimizing our capital allocation to maximize value for shareholders.” Canadian Natural’s Chief Financial Officer, Corey Bieber, continued, “We are in an enviable position with our diverse asset base supported by a strong balance sheet. Our liquidity and credit remain robust with current available liquidity of approximately $2.4 billion through our committed banking facilities. Our capital programs are flexible, allowing us to proactively respond to market conditions and enabling us to allocate capital to those projects which generate the highest returns.” QUARTERLY HIGHLIGHTS Three Months Ended Nine Months Ended ($ Millions, except per common share amounts) Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Net earnings $ Per common share – basic $ – diluted $ Adjusted net earnings from operations (1) $ Per common share – basic $ – diluted $ Cash flow from operations (2) $ Per common share – basic $ – diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) (3) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in the Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. A barrel of oil equivalent (“BOE”) is derived by converting six thousand cubic feet (“Mcf”) of natural gas to one barrel (“bbl”) of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. § Canadian Natural generated cash flow from operations of approximately $2.44 billion in Q3/14 compared to approximately $2.45 billion in Q3/13 and $2.63 billion in Q2/14. The reduction in cash flow from Q2/14 levels reflects lower synthetic crude oil (“SCO”) sales volumes at Horizon Oil Sands (“Horizon”) operations as a result of the planned turnaround for the coker tie-in, as well as lower benchmark pricing, partially offset by higher sales in the North America Exploration and Production segment. § Adjusted net earnings from operations for Q3/14 were $984 million, compared to adjusted net earnings of $1,009 million in Q3/13 and $1,150 million Q2/14. Changes in adjusted net earnings reflect the changes in cash flow. § Total production for Q3/14 increased approximately 94,000 BOE/d, or 13%, to 796,931 BOE/d from Q3/13 levels of 702,938 BOE/d and decreased 3% from Q2/14 levels of 817,471 BOE/d. The increase from Q3/13 levels is as a result of strong production in all areas, as well as acquisitions made in 2014. The decrease in production from Q2/14 levels was largely due to the planned 25 day turnaround required at Horizon for the coker tie-in. § During Q3/14 Horizon continued to achieve strong and reliable operating performance and successfully completed the coker tie-in, originally scheduled for 2015. Horizon achieved quarterly SCO production of approximately 82,000 bbl/d, reflecting the 25 day planned turnaround. Horizon achieved an effective ramp up of production after the coker tie-in, with strong October 2014 production of approximately 123,100 bbl/d, representing a 94% plant utilization rate. Production levels are targeted to average approximately 127,000 bbl/d for the remainder of the year, at the high end of the expected plant utilization rate of 94 - 96%. § North America light crude oil and NGLs achieved quarterly production of approximately 93,500 bbl/d in Q3/14. Production increased 33% from Q3/13 levels, and is comparable to Q2/14 levels, largely as a result of the successful integration of light crude oil and NGLs production volumes acquired in 2014, as well as a successful drilling program. 2 Canadian Natural Resources Limited § In Q3/14, primary heavy crude oil operations achieved record quarterly production of approximately 143,400 bbl/d. Primary heavy crude oil production increased 2% from Q3/13 levels and achieved a slight increase from Q2/14 levels. The strong performance from Canadian Natural’s primary heavy crude oil assets is largely due to the Company’s large undeveloped land base. § In Q3/14, Pelican Lake operations achieved record quarterly heavy crude oil production volumes of approximately 51,900 bbl/d, a 14% increase from Q3/13 volumes and a 5% increase from Q2/14 volumes. This is the seventh consecutive quarter of production increases, which reflects Canadian Natural’s continued success in developing, implementing and optimizing leading edge polymer flood technology at Pelican Lake. § Q3/14 thermal in situ production volumes were approximately 115,300 bbl/d, within the Company’s previously issued guidance of 110,000 bbl/d to 120,000 bbl/d. — At Kirby South, Q3/14 production averaged approximately 18,100 bbl/d, reflecting the impact of the previously announced mechanical issues at the steam generating facility.Canadian Natural has remedied these issues and the production ramp up has resumed. October 2014 production averaged approximately 22,000 bbl/d, and current production is averaging approximately 25,000 bbl/d, reflecting the strong performance of the reservoir. — To date, the Kirby North Phase 1 (“Kirby North”) project has received all regulatory permits. Targeted project capital for Kirby North is $1.45 billion, or approximately $36,000 per flowing barrel at a project capacity of 40,000 bbl/d. The overall project is 33% complete and in Q3/14 site construction commenced on the Central Processing Facility. First steam-in is targeted for Q4/16. — Canadian Natural’s stepwise plan to return to steaming operations at Primrose with enhanced mitigation strategies in place has progressed: ‒ In September 2014, Canadian Natural received approval from the Alberta Energy Regulator (“AER”) to implement a low pressure steamflood in Primrose East Area 1. The steamflood commenced and production is ramping up as expected. ‒ Primrose South received approval for additional cyclic steam stimulation (“CSS”) on four pads in September 2014; production is targeted to ramp up in 2015. ‒ Additionally, during Q3/14, an application for low pressure CSS was submitted to the AER for Primrose East Area 2. § Q3/14 total natural gas production was 1,674 MMcf/d, an increase of 44% and 2% from Q3/13 levels and Q2/14 levels respectively. The increase from Q3/13 levels was as a result of property acquisitions and the increase from Q2/14 levels was due to a continuing concentrated liquids-rich natural gas drilling program and the successful integration of acquired assets. § In Q3/14, North Sea light crude oil production averaged 18,200 bbl/d, an increase of 17% and 44% from Q3/13 and Q2/14 levels respectively. The increase in production over Q2/14 levels was primarily due to the reinstatement of the Banff/Kyle Floating Production Storage and Offtake vessel (“FPSO”) in July 2014. Production had been suspended in 2011 after the infrastructure suffered storm damage. § Canadian Natural continues to review its royalty lands and royalty revenue portfolio. A thorough review process has been ongoing and Canadian Natural continues to evaluate the options to maximize the value of these assets for its shareholders. Based on the analysis completed to date, Canadian Natural reports the following information for quarterly royalty volumes: ROYALTY PRODUCTION VOLUMES (1) Royalty volumes attributable to Third Party Canadian Natural (2) Total Natural gas (MMcf/d) Crude oil (bbl/d) NGLs (bbl/d) 61 Total (BOE/d) Canadian Natural Resources Limited 3 REVENUE BY PRODUCT (1) Royalty revenue attributable to ($ millions) Third Party Canadian Natural (2) Total Natural gas $ $ $ Crude oil $ $ $ NGLs $ $ $ Other revenue (3) $ $
